ASSET PURCHASE AGREEMENT THIS AGREEMENT (together with the exhibits and schedules attached hereto, this “Agreement”) dated as of April 15, 2009. BETWEEN: PHOINOS OXFORD LIFESCIENCES LIMITED, a company incorporated under the laws of the Federation of St. Kitts & Nevis and having a registered address c/o Global Corporate and Trust Management Ltd., PO Box 555 Hunkins Plaza, Main Street, Charlestown, Nevis, West Indies. (herein called the “Seller”) AND: KINDER TRAVEL INC., a company incorporated under the laws of the State of Nevada and having a registered address at 20venue, Langley, BC CANADA V2Y 1N5 (herein called the “Purchaser”) WHEREAS, the Purchaser desires to purchase and acquire from the Seller and the Seller desires to sell and assign to the Purchaser all of the Seller’s rights, title and interest in three (3) medical patents as set forth in Schedule A attached hereto (the “Patents”); and WHEREAS, the parties desire to enter into this Agreement to set forth their mutual agreements concerning the above matter; NOW, THEREFORE, in consideration of the mutual promises of the parties hereto, and of good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is mutually agreed by and between the parties hereto as follows: ARTICLE 1 SALE AND TRANSFER OF PATENTS 1.1Sale of Patents.
